Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Richard LaCava on 6/22/2021.
The application has been amended as follows: 
Claim 1, line 8, prior to the word “between”, delete “a PTC layer” and insert --- a positive temperature coefficient (PCT) layer ---

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, of which Ebisuzaki et al. (US 2018/0026301) is an example, does not disclose the accumulative limitations of the independent claims. The prior art discloses a PCT layer comprising non-conductive particles. The prior art discloses the non-conductive particles assure a minimal thickness when the PCT later is under pressure and temperature. The prior art does not specifically disclose the non-conductive particles protrude. The prior art does disclose combinations of particle sizes and PCT layer thickness would result in protrusion of the particles. Even if one were to consider the range of particle diameters and PCT layer thicknesses results in protrusion in at least some embodiments, the prior art does not disclose wherein h < D50_k 
In regards to the rejection of the instant claims over the combination of Ebisuzaki in view of Kato et al. (US 2015/0294802) (see non-final rejection office action dated 1/14/2021), the rejection is found to be deficient by the examiner. While Kato discloses a roughened resin surface on a PCT layer surface, Kato does not disclose protrusion of non-conductive particles and therefore cannot cure the deficiency of Ebisuzaki. Kato does not suggest creating the roughness by protrusion of particles, does not suggest the particle diameters meet the requirement that particles average diameter meets the recited formula 0.7t < D50_f, nor does Kato suggest the protrusions meet the recited formula h <D50_k. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869.  The examiner can normally be reached on 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721